Title: From James Madison to Thomas Jefferson, 26 April 1802
From: Madison, James
To: Jefferson, Thomas


Sir!City of Washington April 26th. 1802.
We have the Honor to enclose a copy of an Agreement enter’d into between the Commissioners of the United States and those of Georgia, in pursuance of the Act entitled “An Act supplemental to the Act entitled ’An Act for an amicable settlement of Limits, with the State of Georgia; and authorizing The Establishment of a Government in the Mississippi Territory. [’”]
The nature & Importance of the Transaction have induced the insertion of a clause, which renders it necessary that the Subject shou’d be communicated to Congress, during their present Session. We have the Honor ⟨to⟩ be very respectfully, Sir! Yr. Obt Servants

James Madison
(signd.)    Albert Gallatin
Levi Lincoln
 

   
   Tr and Tr of enclosure, two copies (DNA: RG 46, President’s Messages, 7A-E2; and DNA: RG 233, President’s Messages, 7A-D1). Another copy of the enclosure (OkTG), which was sent by the Georgia commissioners to Governor Tattnall, 24 Apr. 1802, is certified by JM as a “True Copy of the Original, remaining in the Office of the Department of State.”



   
   The enclosed agreement between the U.S. and Georgia, signed on 24 Apr. 1802 (4 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:125–26), ended a year of serious negotiations between the three U.S. commissioners (JM, Gallatin, and Lincoln) and the three Georgia commissioners (James Jackson, Abraham Baldwin, and John Milledge). By its terms, Georgia ceded all claim to land west of the Chattahoochie River (the so-called Yazoo lands) upon the following conditions: that the U.S. pay Georgia $1,250,000 to cover expenses incurred by the latter; that persons settled within the ceded territory on 27 Oct. 1795 be confirmed in their land grants; that the ceded lands be considered a common fund for the benefit of the U.S. but that Congress might appropriate within one year up to five million acres or the proceeds thereof to satisfy other claims; that the U.S. extinguish all Indian claims to land within the state of Georgia; and that the ceded territory be admitted as a state whenever it fulfilled the conditions of U.S. law. The U.S. accepted the conditions of the cession and agreed to relinquish any claim or title to lands within the state of Georgia. Georgia ratified the agreement on 16 June 1802 (Josiah Tattnall, Jr., to JM, 18 June 1802). Evidence indicates that Gallatin took the leading role among the U.S. commissioners in drawing up the agreement, although the political fallout from it dogged JM throughout his subsequent career (see Gallatin’s notes on agreement with Georgia commissioners, April 1802, and James Jackson to Gallatin, 22, 23 [four letters], and 24 Apr. 1802, in Papers of Gallatin [microfilm ed.], reel 7).



   
   This act was signed into law 10 May 1800 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:69–70).



   
   Jefferson submitted this letter and the articles of agreement to Congress on 26 Apr. 1802 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:125).


